DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to a qualification process, classified in G01N15/0211 and G01N2015/0222.
II. Claims 6 and 7, drawn to a sample holder, classified in G01N1/42 and H01J37/20.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another materially different process such as cryo-electron microscopy


Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.
Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Stephan A. Pendorf (Reg. No. 32,665) on 16 June 2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6 and 7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Specification
The disclosure is objected to because of the following informalities:  
Page 8, line 4, --beam-- should be inserted before “8”.
Page 8, line 14, --5-- should be inserted after “detector”.
Page 8, line 14, --beam-- should be inserted before “8”.
Page 8, lines 22-23, --11-- should be inserted after “the grid holder”.
Page 9, line 10, “Fig. 5” should be replaced by --Figures 5a and 5b--.
Page 9, line 12, --9-- should be inserted after “measurement volume”.
Page 9, lines 15-16, --9-- should be inserted after “measurement volume”.
Page 9, line 17, --9-- should be inserted after “measurement volume”.
Page 9, line 18, --9-- should be inserted after “measurement volume”.
Page 11, line 6, “optics” after “detector” should be deleted.
Appropriate correction is required.
A substitute specification was submitted on 05 June 2020.

Claim Objections




Claims 1-5 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Proposed Amendments) A qualification process for a sample (12) to be examined by cryo-electron microscopy, comprising:
applying the sample (12) on a sample carrier (10) provided for cryo-electron microscopy,
scanning the sample (12) 
determining [[the]] a particle size distribution (a lack of antecedent basis) within the sample (12) by means of dynamic light scattering.
Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  
Claim 2 should be amended as follows:
2. (Proposed Amendments) The qualification process according to claim 1, further comprising carrying out a determination of clumping and/or dissociation of molecular complexes from the determining of the particle size distribution within the sample (recited previously in claim 1).
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
Claim 5 should be amended as follows:
5. (Proposed Amendments) The qualification process according to claim 1, further comprising adapting a cryo-sample carrier parameter as part of a sample preparation for cryo-electron microscopy -4-Preliminary AmendmentApplication Number: New ApplicationAttorney Docket No: 4043.087by at least one of an adjustment of [[the]] a cryo-sample carrier-material (a lack of an antecedent basis), an adjustment of other properties of the cryo-sample carrier, and buffering the sample.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites a wherein clause, which renders the claim indefinite.  It is unclear whether the qualification process further comprising examining the sample on the sample carrier by means of cryo-electron microscopy.
Claim 5 recites a limitation “the cryo-sample carrier” in line 5, which renders the claim indefinite. There is insufficient antecedent basis for the limitation in the claim. Claim 1 recites a limitation “a sample carrier” in line 3.

Claim Rejections - 35 USC § 102












In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Glanville (U. S. Patent No. 9,884,893 B2).
With respect to claim 1, Glanville disclosed a qualification process that comprises:
applying a sample (small particles) on a sample carrier (to contain a colloidal dispersion) (column 43, lines 24-38) provided for cryo-electron microscopy (an intended use of the sample on a sample carrier);
scanning the sample on the sample carrier by means of dynamic light scattering (column 43, lines 24-57); and 
determining a particle size distribution within the sample by means of dynamic light scattering (column 43, lines 24-38).
With respect to claim 2, Glanville disclosed the qualification process according to claim 1, wherein the sample on the sample carrier is examined by means of cryo-electron microscopy (column 16, lines 31-47).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Glanville (U. S. Patent No. 9,884,893 B2) as applied to claim 1 above.
With respect to claim 4, Glanville disclosed the qualification process according to claim 1, wherein the dynamic light scattering uses a laser-beam, wherein the laser-beam follows a laser-beam path (column 43, lines 24-48).
However, Glanville did not disclose that the laser-beam path is guided through the sample without encountering the sample carrier provided for cryo-electron microscopy.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to guide the laser-beam path through the sample without encountering the sample carrier provided for cryo-electron microscopy, since a person would be motivated to detect only scattered laser-beam from the sample without detecting scattered laser-beam from the sample carrier.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Coleman et al. (U. S. Patent No. 11,207,422 B2) disclosed MOMP telonano-particles, related compositions, methods, and systems.  FIG. 6 shows particle-size distributions by digital light scattering (DLS) (column 6, lines 1-15).
 Nikoulin et al. (U. S. Patent No. 11,033,520 B2) disclosed liposomal anticancer compositions. A discussion of particle-size determination is given (column 4, lines 7-19; column 50, lines 36-59).
Hsieh et al. (U. S. Patent No. 10,835,493 B2) disclosed platelet-like proteo-microparticles and a method of using in a drug delivery.
Ghoroghchian et al. (U. S. Patent No. 10,456,452 B2) disclosed compositions and methods for an improved encapsulation of functional proteins in polymeric vesicles.
Shapiro et al. (U. S. Patent No. 10,301,621 B2) disclosed multifunctional RNA nanoparticles and methods of use.
Gao et al. (U. S. Patent No. 10,172,795 B2) disclosed formulations and carrier systems including compound-interactive domains.
Glanville (U. S. Patent No. 9,884,893 B2) disclosed an epitope focusing by a variable effective antigen surface concentration.
Shapiro et al. (U. S. Patent No. 9,732,337 B2) disclosed RNA nanoparticles and nanotubes.
Luo et al. (U. S. Patent No. 9,644,038 B2) disclosed apolipoprotein nano-discs with a telodendrimer.
Meers et al. (U. S. Patent No. 7,491,409 B1) disclosed an encapsulation of bioactive complexes in liposomes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884